Citation Nr: 1729552	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Houston, Texas currently retains jurisdiction.

The Veteran testified before the undersigned at a hearing held in April 2017.  A transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A June 2017 medical opinion from the Veteran's private physician, Dr. P.S., states that the Veteran has a current diagnosis of chronic obstructive pulmonary disorder (COPD).  The Veteran asserts that he has a respiratory disorder resulting from in-service exposure to herbicide agents, and the Veteran's DD 214 forms indicate that he served in the Republic of Vietnam.  Lay statements from the Veteran and his wife report that the Veteran received treatment for respiratory symptoms in service and was diagnosed with bronchitis in 1976, and Dr. P.S.'s letter indicates his belief that the Veteran's current disability is related to herbicide exposure.  

The Board finds that a VA examination is necessary to clarify the etiology of the Veteran's respiratory disorder.  There is evidence that the Veteran has a respiratory disorder that may have developed in service due to herbicide exposure, but there is insufficient competent medical evidence to decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The aforementioned opinion from Dr. P.S. states that based on the Veteran's medical history and reports of in-service herbicide exposure in the Republic of Vietnam and chemical and solvent exposure at Kelly AFB in San Antonio, Texas, the Veteran's current respiratory conditions are "connected to" the exposures.  However, the opinion improperly accounts for the claimed effects of the Veteran's post-service employment at Kelly AFB in establishing a nexus between the Veteran's current disability and service.  Moreover, it is not supported by a thorough rationale that addresses potentially significant contributing factors to the Veteran's COPD, such as the Veteran's 18-year history of smoking 1.5 packs of cigarettes per day as indicated in the Veteran's VA treatment records.

On remand, additional records should be obtained.  In a June 2008 authorization form, the Veteran indicated that he received treatment for bronchitis and asthma from Dr. M.Q. from 2005 to 2008.  However, VA has only requested and obtained records from Dr. M.Q. for the period of September 2007 onwards.  A March 2016 VA treatment record also indicates that the Veteran received Supplemental Security Income from the Social Security Administration (SSA).  The Veteran's file does not contain these SSA records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification and/or authorizations from the Veteran, identify and obtain any outstanding VA treatment records, SSA records, and private treatment records, including treatment records for bronchitis and asthma from Dr. M.Q. for the period of 2005 to August 2007.  If such efforts yield negative results, a notation to that effect should be included in the file.

2. Schedule the Veteran for an appropriate VA examination with a suitably qualified medical professional to determine the nature and etiology of any respiratory disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's electronic claims file must be made accessible to the examiner for review.  

The following should be addressed:

a. Identify/diagnose any respiratory disorder that presently exists or that has existed at any time during the appeal period.

b. With respect to each such respiratory disorder identified, the examiner should answer the following questions:

i. Is it at least as likely as not that the respiratory disorder is etiologically related to military service?  The examiner should consider the lay statements of the Veteran and his spouse that the Veteran developed respiratory symptoms in service, used a respiratory machine and inhaler for treatment, and was diagnosed with bronchitis in 1976.

ii. Is it at least as likely as not that the respiratory disorder was caused by the presumed in-service exposure to herbicide agents in the Republic of Vietnam?  The examiner should consider the June 2017 opinion from Dr. P.S. opining that the Veteran's COPD is "connected to" herbicide exposure.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

